Citation Nr: 1506945	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) since July 29, 2008.

2.  Entitlement a TDIU on an extraschedular basis prior to July 29, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in June 2010, February 2012, and June 2013, and then denied the claim in an April 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand, which set aside the April 2014 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

The issue of entitlement to a TDIU on an extraschedular basis for the period prior to July 29, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, his service-connected disabilities have rendered him unemployable since July 29, 2008.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met effective July 29, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  He asserts that his service-connected disabilities preclude all employment.  He contends that the pain from his low back and legs preclude even sedentary employment because he is unable to sit for significant periods. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training,  and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are met from July 29, 2008.  The Veteran is service connected for dysthymic disorder rated 30 percent disabling from July 29, 2008; lumbar spine fusion rated 20 percent since February 2000, except for a temporary 100 percent rating for surgery from May 3, 2007 to February 1, 2008; sciatica of the right lower extremity rated as 10 percent disabling from July 26, 2006; radiculopathy of the left lower extremity rated as 10 percent disabling from October 24, 2007; tinnitus rated as 10 percent disabling from June 23, 2008; and, right ear hearing loss, post-operative ganglion cyst of right wrist, and erectile dysfunction all rated as noncompensably disabling (0 percent).

The Veteran's combined evaluation was 30 percent from July 2006, 100 percent    due to surgery from May 3, 2007 to February 1, 2008, 40 percent from February 1, 2008 and 60 percent from July 29, 2008.  As the Veteran's psychiatric disability and lower extremity disabilities were granted service connection as secondary to the low back disability, those disabilities constitute a "single" disability for TDIU purposes, and combine to a 60 percent rating from July 29, 2008.  38 C.F.R. §§ 4.25, 4.26.  Accordingly, beginning July 29, 2008, the Veteran meets the threshold requirements for a TDIU under 38 C.F.R. § 4.16(a).

Additionally, based on a review of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that an award of a TDIU is warranted from   that date.  In this case, the record shows that the Veteran last worked full time in August 2006, at which time he was working as a mechanic.  In his August 2007 application for a TDIU, the Veteran reported that he completed four years of high school and had additional vocational technical training in auto repair.  Service records also show that the Veteran worked as a mechanic in service, and the record otherwise shows a post-service history of work as a mechanic or as a gas station attendant.

In a September 2014 report, a private certified rehabilitation counselor (CRC) and certified disability management specialist opined that the Veteran's service-connected disabilities, alone, prevent him from maintaining substantially gainful employment.  Regarding physical limitations, the counselor noted that due to his lower back pain and sciatica of the lower extremities, the Veteran cannot lift or carry even 10 pounds, cannot walk more than 10 minutes, and "can only stand less than two hours a day."  Of note, the private counselor noted that the United States Department of Labor defines even sedentary work as requiring up to 2 hours of standing a day.  Additionally, due to the psychiatric disorder, the examiner noted the Veteran's report of difficulty with concentration, persistence, pace, understanding, and memory.  The counselor found that, in particular, the Veteran's case turns on "the inability to sustain postures (whether sitting, standing, or walking)," in addition to his chronic pain and related distraction, loss of focus, sleep loss, depression, and inability to interact with others due to pain and a depressed affect.  

In providing the foregoing September 2014 opinion, the counselor examined the Veteran and reviewed his relevant work and medical history.  He further stated that he considered all of (and only) the Veteran's service-connected disabilities in arriving at his conclusion.  Moreover, the opinion was comprehensive and supported by rationale with reference to pertinent clinical findings of record.    Thus, the September 2014 is considered both probative and persuasive.  

Moreover, the September 2014 opinion is consistent with other evidence of record, including a March 2008 determination by Vocational Rehabilitation Counselor that a vocational goal was not feasible for the Veteran, and that his vocational impairment results "in substantial part" from his service-connected disabilities.  The vocational rehabilitation counselor (VRC) noted that the Veteran does not have any education or suitable skills to motivate him towards or prepare him      for employment, and his "inability to obtain suitable employment is outside     
of his control."  Of note, the VRC indicated that the Veteran has anxiety with active signs and symptoms, an unstable work history, and work in an unskilled position.  A report reflects that "[i]t is impossible for veteran to return to the prior occupation of auto mechanic," and "[h]e has a lack of education and training for suitable employment."  Other vocational rehabilitation records show that the Veteran's test scores for both aptitude and interest "appeared very depressed,"  and that he was unable to focus during testing and interviews due to pain and frequently had to shift positions from standing to sitting.  Similarly, an August 2010 VA examiner also noted that the Veteran would be unable to work as a mechanic.  

Based on the foregoing and after resolving all doubt in the Veteran's favor,          the Board finds that the Veteran's service-connected disabilities render him unemployable as of July 29, 2008.  In arriving at the foregoing conclusion, the Board recognizes that here is some evidence against the Veteran's claim, including a July 2013 VA opinion that the Veteran's service-connected disabilities do not render him unemployable.  However, that examiner also found that the Veteran should be able to secure and maintain even physical employment, in addition to sedentary employment, which is neither supported by rationale or by other evidence of record, and is largely contradicted by the totality of the evidence of record.  Further, there is no indication that the July 2013 examiner considered the Veteran's education, training, and work history in arriving at the opinion that the Veteran is capable of sedentary employment.  Moreover, while there is also some positive evidence that considers nonservice-connected disabilities, the Board notes that the most probative evidence of record considered only the Veteran's service-connected disabilities.

In sum, the Board finds that the evidence is at least in equipoise, and that a TDIU on a schedular basis for the period since July 29, 2008, is warranted.  38 U.S.C.A.   § 5107 (West 2014); Gilbert, supra.


ORDER

From July 29, 2008, entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that remand of the issue entitlement to a TDIU for the period prior to July 29, 2008, is necessary.  

There is evidence of record that suggests that the Veteran may have been unemployable prior to July 29, 2008.  Some of that evidence, including an    October 2008 VA treatment note and a March 2008 Vocational Rehabilitation determination, considered nonservice-connected disabilities such as a dysthymic disorder which was not a service-connection disability prior to July 29, 2008, and   a right elbow disorder that is not service connected.  Other evidence was offered during a period when the Veteran was convalescing from a back surgery and was in receipt of a temporary total rating, including an October 2007 record and a January 2008 statement from a private orthopedist.  Nevertheless, a March 2008 VA treatment note, and an April 2008 statement from the private orthopedist suggest that the Veteran's back disability, alone, renders him unemployable.

However, during the period prior to July 29, 2008, the Veteran did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Therefore, the Board must remand the claim to the RO for additional development and adjudication.  See 38 C.F.R. § 4.16(b) (extraschedular consideration of TDIU must be referred to the Director, Compensation and Pension Service, by the rating board); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).  Additionally, the RO should obtain a retrospective opinion as to whether the Veteran's service-connected disabilities in effect prior to July 29, 2008, rendered him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician to obtain a VA medical opinion as to whether, for the period prior to July 29, 2008, the Veteran was precluded from obtaining or retaining all forms of substantially gainful employment consistent with his education and occupational background as the result of his service-connected lumbar spine disorder, bilateral lower extremity sciatica/radiculopathy, tinnitus, right ear hearing loss, postoperative ganglion cyst of the right wrist, and erectile dysfunction, without regard to his age or nonservice-connected disabilities.

The claims file must be made available and reviewed in conjunction with the opinion.  A rationale for all opinions expressed should be provided.

2.  After completing all indicated development, to include referring the matter of entitlement a TDIU rating on an extraschedular basis for appropriate consideration, the AOJ should adjudicate the issue of entitlement to a TDIU on an extraschedular basis for the period prior to July 29, 2008, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity of response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


